Name: 84/170/EEC: Council Decision of 16 March 1984 on the provisional application of the Agreement between the European Economic Community and the Government of the Republic of Seychelles on fishing off Seychelles
 Type: Decision
 Subject Matter: Africa;  international affairs;  European construction;  fisheries
 Date Published: 1984-03-23

 Avis juridique important|31984D017084/170/EEC: Council Decision of 16 March 1984 on the provisional application of the Agreement between the European Economic Community and the Government of the Republic of Seychelles on fishing off Seychelles Official Journal L 079 , 23/03/1984 P. 0029 - 0029 Finnish special edition: Chapter 4 Volume 2 P. 0008 Spanish special edition: Chapter 04 Volume 3 P. 0032 Swedish special edition: Chapter 4 Volume 2 P. 0008 Portuguese special edition Chapter 04 Volume 3 P. 0032 *****COUNCIL DECISION of 16 March 1984 on the provisional application of the Agreement between the European Economic Community and the Government of the Republic of Seychelles on fishing off Seychelles (84/170/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission, Whereas the Community and Seychelles have carried out negotiations to conclude an Agreement on fishing off Seychelles; Whereas, following these negotiations, the Agreement between the European Economic Community and the Government of the Republic of Seychelles on fishing off Seychelles, the Annex and the Protocol forming an integral part of the Agreement and the exchange of letters provisionally and retroactively applying the Agreement as from 11 January 1984 were initialled on 18 January 1984; Whereas under this Agreement and the texts relating thereto the Government of the Republic of Seychelles authorizes Community fishermen to fish off Seychelles; Whereas the year for fishing off Seychelles is currently in operation and the interests of Community fishermen render imperative, in the absence of any sufficient alternative fishing prospects, that they have access to these waters; Whereas, for that reason, the provisional application of the Agreement should be approved, subject to a definitive Decision being taken on the basis of Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the Government of the Republic of Seychelles on fishing off Seychelles, together with the Annex and the Protocol which form an integral part thereof, shall be provisionally applied. The text of the Agreement and the texts of the Annex, the Protocol and the exchange of letters provisionally applying the Agreement are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign: - the Agreement, - the Agreement in the form of an exchange of letters, to make them binding on the Community. Done at Brussels, 16 March 1984. For the Council The President M. ROCARD